






--------------------------------------------------------------------------------



AGREEMENT FOR THE SALE AND PURCHASE OF EQUITY INTEREST




IN


WEIHAI BLUE STAR TERRA PHOTOVOTAIC CO. LTD.




Between


TERRA SOLAR GLOBAL, INC. (“TRANSFEROR”)


and


SOLAR THIN FILMS, INC. (“TRANSFEREE”)
 








Dated as of January 31, 2008

--------------------------------------------------------------------------------





 
 

--------------------------------------------------------------------------------

 


AGREEMENT FOR THE SALE AND PURCHASE OF EQUITY INTEREST




IN


WEIHAI BLUE STAR TERRA PHOTOVOTAIC CO. LTD.




Between


TERRA SOLAR GLOBAL, INC. (“TRANSFEROR”)


and


SOLAR THIN FILMS, INC. (“TRANSFEREE”)
 


 
This Agreement for the Sale and Purchase of Equity Interest (together with all
exhibits and schedules hereto, this “Agreement”) dated as of this 31st day of
January, 2008, is made by and between the following parties:
 
(1)
Terra Solar Global, Inc., a company incorporated under the laws of the State of
Delaware, U.S.A., with its principal place of business at 45 Rockefeller Plaza,
Ste 200092, New York, the State of New York (“Transferor”), and



(2)
Solar Thin Films, Inc., a company organized and existing under the laws of the
Delaware, with its principal place of business at 25 Highland Boulevard, Dix
Hills, New York 11746 (“Transferee”).



 
WHEREAS:
 
(A)
Weihai Blue Star Terra Photovoltaic Co., Ltd. (the “Company”), a Sino-foreign
joint venture company organized under the laws of the PRC whose registered
address is at 98 QingDao ZhongLu, Weihai Economic and Technology Development
Zone, Weihai, Shandong, PRC, with registered capital of ten million US Dollars
(US $10,000,000), is engaged in the business of the production and sale of a-Si
thin-film photovoltaic modules.



(B)
Transferor is the owner of a ten percent (10%) equity interest in the registered
capital of the Company.



(C)
The Transferee wishes to purchase, and the Transferor wish to sell, the ten
percent (10%) equity interest in the registered capital of the Company (the
“Sale Equity”).



 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the Transferee and the Transferor hereby agree
as follows:


ARTICLE 1
PURCHASE AND SALE


1.1
 
Purchase and Sale of the Sale Equity. Upon the terms and subject to the
conditions of this Agreement, Transferee shall purchase from Transferor, and
Transferor shall sell to the Transferee, of the Sale Equity (the “Transaction”)
which shall represent TEN PERCENT (10%) of the total equity of the Company, free
from all charges, liens, encumbrances and other third party claims and interests
and together with all rights now or hereafter attached to them, including any
and all rights and benefits arising from or associated with such equity
interests.

 
1.2
 
Consideration. As a consideration for the Sale Equity, Transferor shall be
entitled to receive, subject to the provisions of this Agreement, a sum of ONE
MILLION U.S. DOLLARS (U.S. $1,000,000) (the “Consideration”). Transferee shall
effect such payment by wire transfer to the Transferor in accordance with the
wire instructions attached hereto as Exhibit A.

 
1.3
 
Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place upon on or before January 31, 2008 or at such place,
date and time as the parties hereto may otherwise agree in writing subject to
satisfaction of all Conditions to Closing as specified in Article 5. At the
closing, Transferee shall pay to Transferor by cashier’s or certified check or
wire transfer the Consideration in cash.



ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE TRANSFEREE


Transferee hereby represents and warrants to the Transferor as follows, and each
of which is true as of the date hereof and shall be true as of the Closing Date
with the same effect as if said representations and warranties had been made at
and as of the Closing Date.
 
2.1
Existence. Transferee is a company duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 
 
2

--------------------------------------------------------------------------------

 
 
2.2
Authorization. Transferee has full corporate power and authority to enter into
this Agreement and to carry out the transactions contemplated hereby. This
Agreement has been duly executed and delivered and is a valid and binding
agreement of Transferee, enforceable in accordance with its terms except as (i)
such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefore may be brought.

 

2.3
No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate any provisions
of the articles and memorandum of association of Transferee or be in conflict
with, or constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or cause the acceleration of the
maturity of any debt or obligation pursuant to, or result in the creation or
imposition of any Encumbrance upon any property or assets of Transferee, under
any agreement or commitment to which Transferee is a party or by which
Transferee is bound, or violate any statute or law or any judgment, decree,
order, regulation or rule of any court or governmental authority.

 
2.4
Brokers. All negotiations relative to the Agreement and the transactions
contemplated hereby have been carried out by Transferee directly with Transferor
without the intervention of any person on behalf of Transferee in such a manner
as to give rise to any valid claim by any person against Transferor for a
finder’s fee, brokerage commission or similar payment.



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE TRANSFEROR
 
Transferor hereby represents and warrants to Transferee as set forth below, and
each of which is true as of the date hereof and shall be true as of the Closing
Date with the same effect as if said representations and warranties had been
made at and as of the Closing:
 
3.1
Existence. Transferor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

 

3.2
Authorization.  Transferor has full corporate power and authority to enter into
this Agreement and to carry out the transactions contemplated hereby. This
Agreement has been duly executed and delivered and is a valid and binding
agreement of Transferor, enforceable in accordance with its terms except as (i)
such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefore may be brought.

 
 
3

--------------------------------------------------------------------------------

 
 
3.3
No Violation. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate any provisions
of the articles and memorandum of association of Transferor or be in conflict
with, or constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or cause the acceleration of the
maturity of any debt or obligation pursuant to, or result in the creation or
imposition of any encumbrance upon the Sale Equity, under any agreement or
commitment to which Transferor is a party or by which Transferor is bound, or
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or governmental authority.

 
3.4
Compliance with Law. Transferor has complied and is in compliance with all
federal and state law, regulations and orders applicable to the ownership and
sale of the Sale Equity by Transferor (collectively, “Legal Requirements”) and
has not received any notice asserting or alleging any noncompliance.

 
3.5
Contracts and Agreements. Transferor is not in default under any promissory
note, indenture, evidence of indebtedness, security therefore, contract, lease,
commitment, undertaking or other instrument whatsoever to which Transferor is a
party or by which the Sale Equity is bound.

 

3.6
No Litigation.

 

 
(a)
There is no claim, suit, litigation, arbitral action, inquiry, proceeding, or
investigation by or before any court or governmental or other legal or
administrative agency or commission pending or threatened or anticipated
against, or involving, relating to, against or affecting the Sale Equity.

 

 
(b)
Transferor has not received any notice of any such claim, action, litigation,
proceeding or investigation.

 

 
(c)
To the best knowledge of Transferor, there is no reasonable basis for any future
claims, actions, litigations, proceedings or investigations against the
Transferor in connection with the Sale Equity.

 

3.7
Title to Sale Equity.

 

(a)
Transferor holds and owns beneficially all of the Sale Equity free and clear of
any lien, security interest, pledge or encumbrance.

 

 
(b)
Transferor has not made any commitment or legal obligation, absolute or
contingent, to any person other than Transferee to sell, assign, transfer or
effect a sale of the Sale Equity, or to enter into any arrangement or cause the
entering into of an arrangement with respect thereto.

 
 
4

--------------------------------------------------------------------------------

 
3.8
Not Subject to Options. Sale Equity is not subject to any option(s), warrant(s),
voting trusts, outstanding proxies, registration rights agreement(s), or other
agreements regarding voting rights.

 
3.9
Brokers. All negotiations relative to the Agreement and the transactions
contemplated hereby have been carried out by Transferor directly with Transferee
without the intervention of any person on behalf of Transferor in such a manner
as to give rise to any valid claim by any person against Transferee for a
finder’s fee, brokerage commission or similar payment.

 
3.10
Disclosure. No representation, warranty or statement made by Transferor in this
Agreement or in the schedules or exhibits attached hereto furnished by or on
behalf of Transferor contain any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein, in light of the circumstances in which they were made, not misleading.

 
ARTICLE 4
PARTIES’ CONDUCT PENDING CLOSING


4.1
Best Efforts. Subject to the terms and conditions of this Agreement, Transferee
and Transferor shall use their respective best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable law to consummate the Transaction contemplated by this Agreement.




4.2
Regular Course of Business.  From the date hereof to the Closing Date, and
except as otherwise expressly consented to or approved by Transferee in writing,
Transferor shall take, or refrain from taking, as the case may be, the following
actions or cause the following to occur (or prevent the following from
occurring, as the case may be):




 
(a)
Preserve intact the Sale Equity, perform all of its obligations relating to the
Sale Equity, and not enter into, extend, modify, terminate or renew any of
agreements relating to the Sale Equity;

 

(b)
Not permit or allow the Sale Equity to be subjected to any encumbrance; 

     

  (c) Not engage in any transaction or activity, or enter into any agreement or
make any commitment or take any action, inconsistent with, or which would
adversely affect its ability to perform any of its obligations under, this
Agreement or the other Transferor Documents;

     

  (d) Not take nor omit to take nor permit to be taken any act or omission to
act which may cause a breach of any material contract or commitment of
Transferor affecting the Sale Equity, or which may cause the breach of any
representation, warranty, or covenant made hereunder; and

     

  (e) Not agree, whether in writing or otherwise, to take any action prohibited
by this Section.

 
 
5

--------------------------------------------------------------------------------

 
 
4.3
Notices of Certain Events. As soon as practicable upon the occurrence thereof,
or as soon as reasonably practicable after becoming aware thereof, Transferor
shall give notice to Transferee of:

 

 
(a)
any claim, suit, litigation, arbitral action, inquiry, proceeding or
investigation commenced or threatened against, involving, relating to, or
affecting the Sale Equity; and

 

 
(c)
any material inaccuracy (or any event which, if it had occurred prior to the
date hereof, would have caused a material inaccuracy) in any representation or
warranty made in this Agreement by Transferor.

 
4.4
Public Announcement. No party herein shall make any press release or other
public announcement with respect to this Agreement or the transaction
contemplated hereby without written approval of the other party provided however
Transferee is permitted to file a Form 8-K Current Report with the Securities
and Exchange Commission disclosing the entering of the Agreement and the closing
of the transaction contemplated herein.



ARTICLE 5
CONDITIONS TO CLOSING
 
5.1
Conditions to Transferee’s Obligation to Close. At the Closing, each and every
obligation of Transferee to consummate the transactions contemplated by this
Agreement or to be performed on or before the Closing shall be subject to the
satisfaction, on or before the Closing, of each of the following conditions,
unless waived in writing by Transferee:

 

 
(a)
Execution of this Agreement. Execution and delivery by the parties to this
Agreement.

 

 
(b)
Transferor’s Board Resolution. Execution and delivery by Transferor of a
certified copy of the resolutions of the board of directors of Transferor
authorizing the execution, delivery, consummation and performance of this
Agreement.

 

 
(c)
Transferor’s Stockholder Resolutions. Execution and delivery by Transferor of a
certified copy of the resolutions adopted by Transferor’s stockholders
authorizing the execution, delivery, consummation and performance of this
Agreement.

 

 
(d)
Company’s Board Resolution. Delivery by the Transferor of a certified copy of
the resolutions of all of the board of directors of the Company authorizing the
transfer of the Sale Equity.

 
 
6

--------------------------------------------------------------------------------

 
 

 
(e)
Company’s Stockholder Resolutions. Delivery by the Transferor of a certified
copy of the resolutions adopted by Company’s stockholders authorizing the
execution, delivery, consummation and performance of this Agreement.




 
(f)
No Government Proceeding or Litigation. No suit, action, investigation, inquiry
or other proceeding by any governmental body or other person or legal or
administrative proceeding shall have been instituted or threatened which
questions the validity or legality of the transactions contemplated hereby.

 

 
(g)
Representations and Warranties True. The representations and warranties of
Transferor contained in Article 3 hereof shall be in all material respects true
and accurate as of the date hereof and as of the Closing as though such
representations and warranties were made at and as of such date, except for
changes expressly permitted or contemplated by the terms of this Agreement.

 

 
(h)
Due Diligence. Transferee shall have completed its due diligence investigation
of the Transaction and shall be satisfied with the results thereof in its sole
discretion.

 

 
(i)
Waiver of the Right of the First Refusal. The waiver of the right of the first
refusal in relation to this transaction as contemplated by this Agreement in the
form of Exhibit B shall have been executed by Renewable Energy Solutions, Inc.,
Weihai Blue Star Glass Group Co., Ltd and Cameste Limited Resources.



5.2
Conditions to Transferor’s Obligation to Close. At the Closing, each and every
obligation of Transferor to consummate the transactions contemplated by this
Agreement or to be performed on or before the Closing shall be subject to
satisfaction, on or before Closing, of each of the following conditions, unless
waived in writing by Transferor:

 

 
(a)
Transferee’s Board Resolutions. Execution and delivery by Transferee of a
certified copy of resolutions of the board of directors of the Transferee
authorizing the execution, delivery, consummation and performance of this
Agreement.

 

 
(b)
Representations and Warranties True. The representations and warranties of
Transferee contained in Article 2 hereof shall be in all material respects true
and accurate as of the date hereof and as of the Closing as though such
representations and warranties were made at and as of such date, except for
changes expressly permitted or contemplated by the terms of this Agreement.

 
 
7

--------------------------------------------------------------------------------

 

 
(c)
Performance. Transferee shall have performed and complied with all agreements,
obligations and conditions required by this Agreement to be performed or
complied with by Transferee on or prior to the Closing.

 
ARTICLE 6
COVENANTS; CONTINUING OBLIGATIONS


6.1
Governmental Approval. Transferor shall take all reasonable actions necessary to
obtain (and shall cooperate with each other in obtaining):




 
(a)
investment certificates representing the Sale Equity to Transferee.



(b)   a certified copy of the Business License or other proof indicative of the
Chinese government’s approval of the Business License deemed acceptable by the
Transferee, which documents shall be provided.
 

6.2
Sales Tax. Transferor shall jointly prepare and file a sales tax return (if
required) regarding the sale of the Sale Equity to Transferee hereunder.

 

6.3
Contractual Relations. Notwithstanding the consummation of the transactions
contemplated herein and the transfer of the Sale Equity to Transferee, at
Transferee’s request and at Transferee’s sole cost and expense, Transferor shall
provide Transferee reasonable assistance in its dealings with other contractual
parties of Transferor. 

 

6.4
Non-Disparagement. Transferor and Transferee agree that they shall not, at any
time, make any oral or written, public or private statements that are
disparaging of the other or any of their respective subsidiaries, affiliates,
successors or assigns, or any of their respective present or former officers,
directors, agents or employees. Nor shall any of them make any oral or written,
public or private statements that disparage or otherwise constitute trade libel
of the other or any of their respective subsidiaries’, affiliates’, successors’
or assigns’ products.

 
6.5
Specific Enforcement. If any party commits a breach or threatens to commit a
breach of any of the provisions of Article 6, the breached party shall have the
right to have the provisions of this Agreement specifically enforced by any
court having jurisdiction, without being required to post bond or other security
and without having to prove the inadequacy of any other available remedies, it
being acknowledged and agreed that any such breach will cause irreparable injury
to the breached party and that money damages will not provide an adequate remedy
to such party. In addition, the breached party may take all such other actions
and remedies available to it at law or in equity and shall be entitled to such
damages as it can show it has sustained by reason of such breach.

 
6.6
Further Assurances. Transferor hereby agree to execute and deliver at any time
and from time to time after the Closing, all such further documents, instruments
and agreements and take such action as may be reasonably requested by Transferee
in order to more effectively transfer the Sale Equity to Transferee, or to
effectuate and carry out the provisions of this Agreement and the Transaction
contemplated hereby.

 
 
8

--------------------------------------------------------------------------------

 
 
6.7
Further Action. Each of the Parties shall (a) take all reasonable actions
necessary to comply promptly with all legal and regulatory requirements which
may be imposed on any of them with respect to the Transaction contemplated by
this Agreement and will promptly cooperate with and furnish information to each
other in connection with any such requirements imposed on any of them in
connection with the Transaction contemplated hereby and (b) take all reasonable
actions necessary to obtain (and shall cooperate with each other in obtaining)
any consent, authorization, order or approval of, or any exemption by, any
Governmental Authority or other public or private third party, required to be
obtained by any of the parties in connection with the Transaction contemplated
by this Agreement.



6.8
Indemnification.

 

 
(a)
Transferor agrees to indemnify, hold harmless, reimburse and defend Transferee,
the Transferee’s officers, directors, agents, affiliates, control persons, and
principal shareholders, against any claim, cost, expense, liability, obligation,
loss or damage (including reasonable legal fees) of any nature, incurred by or
imposed upon the Subscriber or any such person which results, arises out of or
is based upon (i) any material misrepresentation by Transferor or breach of any
warranty by Transferor in this Agreement or in any Exhibits or Schedules
attached hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Transferor of any material covenant or undertaking to be performed by the
Transferor hereunder, or any other agreement entered into by the Transferor and
Transferee relating hereto.

 
 

 
(b)
Transferee agrees to indemnify, hold harmless, reimburse and defend the
Transferor and each of the Transferor’s officers, directors, agents, affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Transferor or any such person which results, arises out of or is based
upon (i) any material misrepresentation by such Transferee in this Agreement or
in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by such Transferee of any covenant or
undertaking to be performed by such Transferee hereunder, or any other agreement
entered into by the Transferor and Transferee, relating hereto.

 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 7
EFFECTIVE DATE AND TERMINATION



7.1
Effective Date. This Agreement shall come into effect on the date of execution.



7.2
Termination. This Agreement may be terminated at any time prior to the Closing
in accordance with the following provisions:

 

  (a) By mutual written consent of the Transferee and the Transferor;

     

 
(b)
By either the Transferor or the Transferee if the Closing does not occur on or
before February 15, 2008 after the date hereof (the “Termination Date”);




 
(c)
Either the Transferor or the Transferee shall be entitled to elect not to
complete the sale and purchase of the Sale Equity and, accordingly, to terminate
this Agreement upon written notice to the other parties hereto if on or before
the Closing Date:

 

  (i) there is a material breach of any covenant or obligation of the other
party under this Agreement; or

     

 
(ii)
any action shall have been commenced or threatened by or before any Governmental
Authority or Non-governmental Authority against the Transferor or the
Transferee, seeking to restrain the Transaction which, in its reasonable, good
faith determination, is likely to render it impossible or unlawful to consummate
such transactions; provided, however, that the provisions of this Section 7.2
(c)(ii) may not be invoked by a party which has directly or indirectly solicited
or encouraged such Action.



7.3
Procedure Upon Termination. In the event of termination and abandonment by
Transferee or by Transferor pursuant to the Section 6.2 hereof:

 

 
(a)
Written notice thereof shall forthwith be given to the other party and the
transactions contemplated by this Agreement shall be terminated and abandoned,
without further action by the parties;

 

 
(b)
Each party will redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same;

 

 
(c)
All confidential information received by any party hereto with respect to the
business of any other party or any of its subsidiaries or affiliates shall be
treated in the strictest confidence; and

 

 
(d)
In consideration for the time and expense that each party has expended in the
due diligence and negotiation of this transaction, no party hereto shall have
any liability or further obligation to any other party to this Agreement except
as stated above in this Section 7.3, and neither party shall make any claim,
including any action for equitable relief or specific performance, against the
other party nor be liable for the costs, expenses or damages that may result to
the other.

 
 
10

--------------------------------------------------------------------------------

 


ARTICLE 8 WAIVER


Either party to this Agreement may (a) extend the time for the performance of
any of the obligations or other acts of the other party, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered by the other party pursuant hereto or (c)
waive compliance with any of the terms or conditions of the other party
contained therein. Any waiver of any term or condition shall not be construed as
a waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement.


ARTICLE 9 GENERAL PROVISIONS


9.1
Representations. Transferee has been advised to obtain independent counsel to
evaluate the terms, conditions and covenants herein set forth and has been
afforded ample opportunity to obtain such independent advice and evaluation.
Transferee warrants to Transferor that Transferee has relied upon such
independent counsel and not upon any representation (legal or otherwise),
statement or advice said or offered by the Transferor or Transferor’s legal
counsel, advisor, or agent in connection herewith.



9.2
Expenses. All costs and expenses, including but not limited to, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the Transaction shall be paid by the party
incurring such costs and expenses.



9.3
Notices. Notices and communications between the parties hereunder shall be in
writing and shall be sent by personal delivery, prepaid registered or certified
first class mail, prepaid air courier or facsimile to the parties’ addresses set
forth below. Any notice given by personal delivery, registered or certified mail
or air courier shall be deemed to have been received on the date of receipt; and
any notice given by facsimile shall be deemed received after electronic
answerback has been received and twenty-four (24) hours have elapsed at the
place of the party receiving such notice.



If to the Transferor:
Terra Solar Global, Inc.  
45 Rockefeller Plaza, Ste 200092
New York, New York
Attn: Mr. Jack C. Chu, CEO
Tel: 503.227.2023
Fax: 503.227.2925
 
 
11

--------------------------------------------------------------------------------

 
 
If to the Transferee:
Solar Thin Films, Inc.
25 Highland Boulevard
Dix Hills, New York 11746
Attn: Mr. Peter Lewis, CEO
Tel: (516) 417-8454
Fax: _____________________


9.4
Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.



9.5
Amendment. This Agreement may not be amended or modified except by an instrument
in writing signed by, or on behalf of, the Transferor and the Transferee.



9.6
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, U.S.A.



9.7
Attorneys’ Fees. Each party shall bear its own costs and attorneys’ fees
incurred in the disputes hereby resolved except as provided herein. If any party
hereto shall bring an action against any other party hereto, or otherwise seek
to enforce this Agreement, by reason of the breach of any covenant, warranty,
representation or condition of this Agreement, or otherwise arising out of this
Agreement, whether for declaratory or other relief, each party shall bear its
own costs of suit and attorneys’ fees.



9.8
Assignment. This Agreement may not be assigned to any third party, except
affiliates of the Transferee, by operation of Law or otherwise without the
express written consent of the Transferor and the Transferee.



9.9
Entire Agreement. This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the Transferor and the
Transferee with respect to the subject matter hereof.



9.9
Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.



 
12

--------------------------------------------------------------------------------

 
9.10
Counterparts. This Agreement may be executed in one or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.



9.11
Right of Set-Off. Notwithstanding anything in this Agreement to the contrary,
neither party hereto shall have the right to set-off any payment obligation
pursuant to this Agreement against any other payment to be made to the other
party or any third party.



IN WITNESS WHEREOF, the Transferor and the Transferee have caused this Agreement
for the Sale and Purchase of Equity Interest in Weihai Blue Star Terra Photovaic
Co. Ltd. to be executed by their duly authorized representatives as of the date
first written above.





 
TRANSFEROR: Terra Solar Global, Inc.
       
WITNESS:
By: /s/ Jack Chu
 
Name: Jack Chu
 
Title: CEO
             
TRANSFEREE: Solar Thin Films, Inc.
     
WITNESS:
By: /s/ Robert M. Rubin
 
Name: Robert M. Rubin
 
Title:

 
 
13

--------------------------------------------------------------------------------

 